Case 2:18-cv-00094-HCM-LRL Document 553 Filed 08/21/20 Page 1 of 2 PageID# 23523



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Norfolk Division

  CENTRIPETAL NETWORKS, INC.,                         )
                                                      )
         Plaintiff,                                   )
                                                      )
  v.                                                  )       Case No. 2:18cv00094-HCM-LRL
                                                      )
  CISCO SYSTEMS, INC.                                 )
                                                      )
         Defendant.                                   )


         DEFENDANT CISCO SYSTEM INC.’S MOTION TO FILE UNDER SEAL

         Pursuant to E.D. Va. Local Rule 5(C), Defendant Cisco Systems, Inc. (“Cisco”), by

  counsel, moves the Court for an Order sealing its Motion for Miscellaneous Relief (the “Motion”),

  the Memorandum in Support of the Motion and Exhibits A and B thereto (the “Confidential

  Pleadings”).

         Cisco has filed herewith a Nonconfidential Memorandum in Support of this Motion and a

  Notice of Filing Sealing Motion as required by Local Rule 5(C). Cisco waives oral argument on

  this motion.

  Dated: August 21, 2020                              CISCO SYSTEMS, INC.


                                                      By      /s/
                                                              Of Counsel

  Dabney J. Carr, IV, VSB No. 28679
  TROUTMAN SANDERS LLP
  P. O. Box 1122
  Richmond, Virginia 23218-1122
  Telephone: (804) 697-1200
  Facsimile: (804) 697-1339
  dabney.carr@troutmansanders.com
Case 2:18-cv-00094-HCM-LRL Document 553 Filed 08/21/20 Page 2 of 2 PageID# 23524



  DAVIS POLK & WARDWELL LLP
  Neil H. MacBride, VSB No. 79883
  neil.macbride@davispolk.com
  901 15th Street, NW
  Washington, DC 20005
  Tel: (202) 962-7000
  Fax: (202) 962-7111

  DUANE MORRIS LLP
  Louis N. Jameson (admitted pro hac vice)
  Matthew C. Gaudet (admitted pro hac vice)
  John R. Gibson, VSB No. 72968
  Jennifer H. Forte (admitted pro hac vice)
  1075 Peachtree Street, N.E., Suite 2000
  Atlanta, Georgia 30309-3929
  Telephone: (404) 253-6900
  Facsimile: (404) 253-6901
  wjameson@duanemorris.com
  jrgibson@duanemorris.com
  jhforte@duanemorris.com

  Joseph A. Powers (admitted pro hac vice)
  30 South 17th Street
  Philadelphia, PA 19103-4196
  Telephone: (215) 979-1000
  Facsimile: (215) 689-3797
  japowers@duanemorris.com

  John M. Baird, VSB No. 77827
  Christopher J. Tyson, VSB No. 81553
  505 9th Street, N.W., Suite 1000
  Washington, DC 20004-2166
  Telephone: (202) 776 7851
  Facsimile: (202) 478 2620
  jmbaird@duanemorrris.com
  cjtyson@duanemorris.com

  Nicole E. Grigg (formerly Johnson) (admitted pro hac vice)
  2475 Hanover Street
  Palo Alto, CA 94304-1194
  Telephone: (650) 847-4176
  Facsimile: (650) 618-2713
  NEGrigg@duanemorris.com

  Counsel for Defendant Cisco Systems, Inc.




                                               2
